Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 9, 2020

                                     No. 04-19-00740-CV

             Eduardo SANCHEZ and Alec Transport Limited Liability Company,
                                    Appellants

                                               v.

                                 SANTANDER BANK, N.A.,
                                       Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVH000777D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

        On April 1, 2020, appellants’ counsel filed a motion to withdraw as counsel and a motion
for extension of time in which to file appellants’ brief.

       Counsel’s motion to withdraw does not comply with Rule 6.5(a) of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 6.5(a). To the extent counsel intends for his motion to
be one substituting counsel, the motion does not comply with Rule 6.5(d) of the Texas Rules of
Appellate Procedure. See id. 6.5(d). Accordingly, counsel’s motion to withdraw is DENIED.

       Appellants’ motion for extension of time in which to file appellants’ brief is GRANTED.
Appellants’ brief is due on or before April 27, 2020. Further requests for an extension of time
in which to file appellants’ brief will be denied absent extraordinary circumstances.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2020.

                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court